Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 1 of 8 PAGEID #: 46




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI

LORI L. DONAHOE, et al.                       :      Case No. 1:20-cv-00240
                                              :
       Plaintiffs                             :      Judge Matthew W. McFarland
       v.                                     :
                                              :      PROTECTIVE ORDER
WAL-MART STORES INC.                          :
                                              :
       Defendant.                             :

       Plaintiff, Lori Donahoe, and Defendant, Wal-Mart, Inc., by and through counsel, hereby

stipulate and agree to the following Protective Order to be entered in this case pursuant to Rule 26

of the Federal Rules of Civil Procedure.


1.     CONFIDENTIAL INFORMATION

       This Order shall apply to all documents, materials, things, or information produced during

the course of this action, including depositions, productions of documents, answers to

interrogatories, responses to requests for admissions, and all other discovery taken pursuant to the

Federal Rules of Civil Procedure, as well as testimony adduced at depositions, trial or in hearings,

matters in evidence, and any other information that shall in good faith be designated by the party

or person producing it as “CONFIDENTIAL.”

       For purposes of this Order, “CONFIDENTIAL” information means information in written,

oral, electronic, graphic/pictorial, audiovisual, or other form, whether it be a document,

information contained in a document, information revealed during a deposition, information

revealed in a hearing, information revealed in an interrogatory answer, or otherwise produced

during discovery that is in good faith designated as such by the producing party, and that, as

claimed by the producing party, constitutes confidential personal, business, legal, regulatory,
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 2 of 8 PAGEID #: 47




financial, confidential research, or development information, or confidential policies or

procedures, business plans, commercially sensitive information, personal information, trade

secrets or other non-public information within the meaning of Federal Civil Rule 26(C), the

dissemination of which generally is protected by the designating party in the normal course of

business.   “CONFIDENTIAL” information shall include any copies, excerpts, summaries,

abstracts, or other documents that contain “CONFIDENTIAL” information. Any party may

challenge the designation of any document as “CONFIDENTIAL,” as provided herein.


2.      INADVERTENT FAILURE TO DESIGNATE

        Except as otherwise provided herein, inadvertent failure to designate information as

“CONFIDENTIAL” shall not be deemed a waiver of any claim of confidentiality as to such matter,

and the same thereafter may be corrected by supplemental written notice. Upon receipt of the

supplemental written notice, the terms of this Protective Order shall apply and the receiving party

shall retrieve, to the extent reasonably possible, the information and any documents containing the

same.

3.      INADVERTENT PRODUCTION

        The inadvertent production of any document or information during discovery in this case

shall be without prejudice to any claim that such material is privileged under the attorney-client or

other privilege, or protected from discovery as work product. No party or entity shall be held to

have waived any rights by such inadvertent production so long as the receiving party is notified

within 10 days of the discovery of such inadvertent production. Upon written request by the

inadvertently producing party, the receiving party shall not use the information in the document

for any purpose absent further order of the Court. If the receiving party disagrees that the document

is privileged or has been produced inadvertently, it shall file the appropriate motion within 14 days
 Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 3 of 8 PAGEID #: 48




of receipt of the written request from the inadvertently producing party. The burden of proof of

privilege and inadvertence shall be on the producing party.


4.      PERMITTED DISCLOSURE

        a.     Any information that is designated as “CONFIDENTIAL” by the party or person
        producing it shall not be disclosed to any person other than the following:

                         i.     The parties and counsel for the parties;

                         ii.    The Court and appropriate court personnel;

                         iii.   Members of the legal, paralegal, secretarial, or clerical staff of such
                                counsel who are assisting in or responsible for working on this
                                litigation;

                         iv.    Outside experts or consultants for the parties as permitted herein;

                         v.     Court reporters during depositions in which confidential material is
                                marked; and

                         vi.    Deponents during depositions in which such material is marked.

        b.        Disclosure to those persons listed in paragraph 4(a)(iv) may not be made until the
                  person to whom disclosure is to be made is given a copy of this Order and signs a
                  copy of the Confidentiality Agreement.


Any recipient of Confidential Information shall exercise reasonable and appropriate care with

regard to the storage, custody, and/or use of Confidential Information in order to ensure that its

confidential nature is maintained. The provisions of this paragraph 4 shall survive final termination

of this action.


5.      FILING WITH COURT

        In the event any party wishes to file under seal with the Court documents that contain or

reflect “CONFIDENTIAL” information, such materials shall be filed with the Court under this

paragraph, only after first seeking permission of undersigned Judge. If permission is granted, the
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 4 of 8 PAGEID #: 49




documents shall be placed in a sealed envelope endorsed with the title of this action, the words

“CONFIDENTIAL -- SUBJECT TO PROTECTIVE ORDER,” and a statement containing

substantially the following information:

       This envelope (container) is sealed because it contains CONFIDENTIAL
       information filed in this case by [INSERT THE NAME OF THE PARTY OR
       PERSON FILING SUCH CONFIDENTIAL INFORMATION], and is not to be
       opened or the contents thereof displayed or revealed except by order of the Court.

       In the event any party wishes to file under seal with the Court documents that contain or

reflect “CONFIDENTIAL” information, the party will comply with the Federal Rules of Civil

Procedure and local rules of undersigned Judge by seeking permission of the Court to file

documents under seal. See Shane Group, Inc. vs. Blue Cross Blue Shield of MI, 825 F.3d 299

(2016). Such rules shall supersede any conflicting statement in this agreement.


6.     DEPOSITIONS

       A party may designate any portion of a deposition containing “CONFIDENTIAL”

Information (as defined above) as “CONFIDENTIAL” by so stating on the record at the time

testimony is given.


7.     TESTIMONY AT HEARINGS OR TRIAL

       In the event any party wishes to place under seal the transcript or portions thereof of

testimony containing “CONFIDENTIAL” information provided before the Court at a hearing or

at trial, the Court shall be given the opportunity to determine upon motion by the party seeking to

place the testimony or portions thereof under seal whether good cause exists to seal the record in

accordance with Federal Civil Rule 26(C).
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 5 of 8 PAGEID #: 50




8.     USE FOR THIS ACTION

       Any person receiving information designated “CONFIDENTIAL” pursuant to discovery

in this matter shall make no use of such information, directly or indirectly, except for the purposes

of presenting claims or defenses in this action and may not use this information in any other case

or dispute nor for any private business or commercial purpose whatsoever.


9.     NO WAIVER OF OBJECTIONS

       Nothing contained in this Order (a) shall be construed as a waiver by a party or person of

its right to object to the subject matter of any discovery request, or as an agreement by any party

or person to produce documents, supply information or permit entry upon land under Rule 34 of

the Federal Rules of Civil Procedure; (b) shall constitute an admission that any evidence exists or

that evidence that may exist is relevant in any way to the issues; (c) shall be construed as a waiver

of any privilege; or (d) shall be construed as an admission by the receiving party that produced

information is entitled to the designation of “CONFIDENTIAL.” No party shall be obligated to

challenge immediately the propriety of a “CONFIDENTIAL” designation and the failure to do so

shall not preclude a later challenge to the propriety of such designation.


10.    AFTER TERMINATION OF ACTION

       After final termination of this action, including appeals or expiration of the time in which

to appeal, each counsel of record, upon written request made within 60 days of the date of final

termination, shall within 60 days of such request (a) destroy and certify in writing as to the

destruction of, or (b) assemble and return to the counsel of record, all material in their possession

and control embodying information designated “CONFIDENTIAL,” including all copies thereof.

To the extent that any information has been filed under seal with the Court, pursuant hereto, such
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 6 of 8 PAGEID #: 51




documents may be retrieved from the clerk’s office by the party seeking to maintain the

confidentiality of such documents within 60 days of said final termination.


11.    CHALLENGE TO CONFIDENTIALITY DESIGNATION

       No party to the Action shall be deemed, by treating information as confidential, to have

conceded that the information actually is confidential. Nothing in this Order shall operate to

prejudice the rights of access to or use of information designated as “CONFIDENTIAL,” nor shall

it prejudice or impair the right of a party to challenge the propriety of the designation as to certain

information, or the procedure for handling same.

       The party producing the “CONFIDENTIAL” information or documents shall have the

burden of proving that the information or documents so produced are protected in accordance with

Federal Civil Rule 26(C) and the standards adopted by the federal courts.


12.    NON-PARTY CONFIDENTIALITY

       In the event that any non-party is called upon to produce information in this action that the

non-party reasonably believes constitutes or would disclose “CONFIDENTIAL” information, the

non-party may elect to become a party to the terms of this Protective Order for the purpose of

protecting such information by serving a written notice of its election on counsel for each party.

After service of such a notice of election, this Order will be binding on and inure to the benefit of

such non-party.


13.    FURTHER RELIEF

       Nothing in this Order shall preclude any party or any other interested person from

petitioning the Court for different protection with respect to any information as that party considers
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 7 of 8 PAGEID #: 52




necessary and appropriate, including applying for an order modifying this Order in any respect, or

preclude the Court from altering this Order upon subsequent review.

       A breach of the terms of this Order shall entitle the non-breaching party(ies) to

appropriate sanctions, including but not limited to attorneys’ fees and costs incurred in the

enforcement of this Order.

       IT IS SO ORDERED.

                                              _______________________________
                                              Hon. Judge

 8/13/2020
___________________
Date



Have seen and agreed:

REMINGER CO., L.P.A.

/s/Carrie M. Starts
Carrie M. Starts (0083922)
525 Vine St., Suite 1500
Cincinnati, OH 45202
Tel: (513)721-1311; Fax: (513) 721-2553
Email: cstarts@reminger.com
Counsel for Defendant Wal-Mart Stores Inc.


/s/ Justin Blume (per authority 7/17/20
Justin Blume
The Blume Law Firm, LLC
9050 Ohio River Road
Wheelersburg, Ohio 45694
Attorney for Plaintiffs
Case: 1:20-cv-00240-MWM-KLL Doc #: 14 Filed: 08/13/20 Page: 8 of 8 PAGEID #: 53




                             CERTIFICATE OF SERVICE
      A copy of the foregoing was mailed by regular U.S. mail and/or e-mail this 13th day of

August, 2020:

Justin Blume
The Blume Law Firm, LLC
9050 Ohio River Road
Wheelersburg, Ohio 45694
Attorney for Plaintiffs

                                         /s/ Carrie M. Starts
                                         Carrie M. Starts, Esq. (0083922)
